--------------------------------------------------------------------------------

THIS FOURTH AMENDING AGREEMENT is made as of July 8, 2020.

AMONG:

I-Minerals Inc., a body corporate, continued under the laws of

Canada, having its head office at Suite 880 — 580 Hornby Street, Vancouver,
British Columbia, Canada V6C 3B6

(hereinafter called the "Company")

OF THE FIRST PART




AND:




i-minerals USA Inc., an Idaho limited liability company, having an office c/o
the Company, at Suite 880 — 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

(hereinafter called the "Subsidiary")

OF THE SECOND PART

AND:

BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 — 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

(hereinafter called "BV")

OF THE THIRD PART




WHEREAS:




A. Pursuant to an agreement among the parties dated October 25, 2019, as amended
by amending agreements dated November 25, 2019 (the “First Amending Agreement”),
January 20, 2020 (the “Second Amending Agreement”), and June 4, 2020 (the "Third
Amending Agreement"), with the agreement dated October 25, 2019, as amended by
the First Amending Agreement, Second Amending Agreement, and Third Amending
Agreement hereinafter collectively called the “Loan Agreement”, B.V. agreed to
advance certain funds to the Company to advance its Bovill Kaolin Project
located in the State of Idaho, U.S.A.;

 

B. As BV has agreed to provide additional funding to the Company, the parties
wish to amend certain of the provisions of the Loan Agreement on the terms and
conditions hereinafter set forth;

 

C. The Subsidiary is a wholly-owned subsidiary of the Company and is the legal
owner of the Helmer Bovill Property hosting the Bovill Kaolin Project in the
State of Idaho, U.S.A., as referred to in Recital A. herein;

 

NOW THEREFORE THIS FOURTH AMENDING AGREEMENT WITNESSETH that in consideration of
these presents and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties, the parties
hereby agree as follows:

 

1. The parties agree that the Loan Agreement is hereby amended as follows.

 

--------------------------------------------------------------------------------



  (a) The reference to “up to an additional $1,300,000 in cash to the Company in
three separate tranches” in paragraph 2.01 of the Loan Agreement is replaced
with “up to an additional $2,500,000 in cash to the Company in separate
tranches”;

 

  (b) A new section 2.08(f) is hereby added to the Loan Agreement, to read as
follows:

 

  "(f) With respect to the Ninth Advance, Tenth Advance, Eleventh Advance, and
Twelfth Advance as set forth on Schedule A, the Company shall have completed its
Operations and Reclamation Plan for the Bovill Kaolin Project and such plan
shall have been approved by the Idaho Department of Lands."

 

  (d) Schedule A to the Loan Agreement is amended to read as follows:

 

                                                                               
        SCHEDULE A

2019

 

 

 

 

 

October

(First Advance)

November

(Second Advance

December

Third Advance)

 

 

 

 

 

 

$250,000

$250,000

$200,000

 

 

2020

 

 

February

(Fourth Advance)

March

(Fifth Advance)

April

(Sixth Advance)

July

(Seventh Advance)

August

(Eighth Advance)

September

(Ninth Advance)

 

 

 

up to $200,000

up to $200,000

up to $200,000

up to $150,000

up to $200,000

up to $200,000

 

 

 

 

 

 

 

 

 

 

 

 

October

(Tenth Advance)

November

(Eleventh Advance)

December

(Twelfth Advance)

 

 

 

 

 

 

up to $200,000

up to $200,000

up to $250,000

 

 

 

 

 

2. Except as amended by this Fourth Amending Agreement, all of the other terms
and conditions of the Loan Agreement remain in full force and effect.

 

3. Each of the parties agrees to do and/or execute all such further and other
acts, deeds, things, devices, documents and assurances and may be required in
order to carry out the true intent and meaning of this Fourth Amending
Agreement.

 

4. This Fourth Amending Agreement and any certificate or other writing delivered
in connection herewith may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Fourth Amending Agreement or such other writing, as the case may be, taken
together, will be deemed to be one and the same instrument. The execution of
this Fourth Amending Agreement or any other writing by any party hereto will not
become effective until each party hereto has executed a counterpart of this
Fourth Amending Agreement or any other writing, as the case may be.

 



--------------------------------------------------------------------------------

5. Each of the parties hereto will be entitled to rely upon delivery by
facsimile or by email of executed copies of this Fourth Amending Agreement and
any certificates or other writings delivered in connection herewith, and such
facsimile or emailed copies will be legally effective to create a valid and
binding agreement among the parties in accordance with the terms and conditions
of this Fourth Amending Agreement.

 

2. This Fourth Amending Agreement shall enure to the benefit of and be binding
upon the parties hereto and each of their successors and permitted assigns, as
the case may be.

 

IN WITNESS WHEREOF the parties have executed and delivered this Fourth Amending
Agreement as of the day and year first above written.

--------------------------------------------------------------------------------



 

 

Executed by

I-Minerals Inc.

in the presence of:

 

 


Signed “Barry Girling”                                            

Authorized Signatory

 

 

 

 

Executed by

i-minerals USA Inc.

in the presence of:

 

 


Signed “Barry Girling”                                  

Authorized Signatory

 

 

 

 

Executed by

BV Lending, LLC

 

By:       Ball Ventures, LLC, an Idaho limited           liability company, the
Member

 

By:  BV Management Services, Inc., an Idaho

Corporation, the Manager

 

 

            Per:      Signed “ Cortney Liddiard

                        Cortney Liddiard, President




 

 

 

--------------------------------------------------------------------------------